       Case: 5:19-cv-01251-SL Doc #: 1 Filed: 05/31/19 1 of 5. PageID #: 1



                          IN THE UNITED STATES DISTRICT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

NISSAN MOTOR ACCEPTANCE                  : CASE NO. 3:19-cv-01251
CORPORATION                              :
8900 Freeport Parkway                    : Judge
Irving, TX 75063                         :
                                         :
             Plaintiff                   :
                                         :
v.                                       :
                                         :
AUTOMAX STREETSBORO N, LLC d/b/a         :
NISSAN OF STREETSBORO                    :
Attention: Bruce S. Schoenberger,        :
Statutory Agent                          :
One Seagate, Suite 1645                  :
Toledo, Ohio 43604                       :
                                         :
and                                      :
                                         :
AUTOMAX AIRPORT N, LLC d/b/a             :
AIRPORT NISSAN                           :
Attention: Bruce S. Schoenberger,        : COMPLAINT FOR MONEY DAMAGES
Statutory Agent                          :
One Seagate, Suite 1645                  :
Toledo, Ohio 43604                       :
                                         :
and                                      :
                                         :
AUTOMAX STREETSBORO HOLDINGS,            :
LLC                                      :
Attention: Bruce S. Schoenberger,        :
Statutory Agent                          :
One Seagate, Suite 1645                  :
Toledo, Ohio 43604                       :
                                         :
and                                      :
                                         :
AVIATE CAPITAL AUTO 1, LLC               :
Attention: Bruce S. Schoenberger,        :
Statutory Agent                          :
One Seagate, Suite 1645                  :
Toledo, Ohio 43604                       :
                                         :
             Defendants                  :
         Case: 5:19-cv-01251-SL Doc #: 1 Filed: 05/31/19 2 of 5. PageID #: 2




       Plaintiff Nissan Motor Acceptance Corporation (“Plaintiff”) states as follows for its

Complaint against Defendants Automax Streetsboro N, LLC d/b/a Nissan Of Streetsboro,

Automax Airport N, LLC d/b/a Airport Nissan, Automax Streetsboro Holdings, LLC, and Aviate

Capital Auto 1, LLC:

        1.     Plaintiff files this action to recover repayment of loans it made to finance two car

dealerships that have closed, and to collect from the guarantors of those loans.

        2.     As described below, this is an action between a citizen of California on the one

side (Plaintiff) and citizens of Ohio on the other side (Defendants), that arose in this district and

venue under 28 U.S.C. §1391 (a) and (b)(1), and that seeks to recover more than $75,000

exclusive of interest and costs and is within this Court’s diversity jurisdiction under 28 U.S.C.

§1332(a)(1).

        3.     Plaintiff Nissan Motor Acceptance Corporation is a California corporation and its

principal place of business is located at 8900 Freeport Parkway, Irving, TX 75063.

        4.     Plaintiff is qualified, authorized and licensed to do business in Ohio.

        5.     Defendant Automax Streetsboro N, LLC is an Ohio limited liability company that

operated an authorized dealership of Nissan North America, Inc. known as Nissan of Streetsboro

(herein “Streetsboro”).

        6.     Defendant Automax Airport N, LLC is an Ohio limited liability company that

operated an authorized dealership of Nissan North America, Inc. known as Airport Nissan

(herein “Airport”).

        7.     Streetsboro and Airport obtained financing from Plaintiff to acquire motor

vehicles and other property pursuant to a written “Automotive Wholesale Financing and Security




                                                 -2-
         Case: 5:19-cv-01251-SL Doc #: 1 Filed: 05/31/19 3 of 5. PageID #: 3



Agreement” that each of them signed (herein the “Wholesale Agreements”). True copies of those

Wholesale Agreements are attached hereto as Exhibits 1 and 2, respectively.

        8.        Pursuant to the Wholesale Agreements, Plaintiff made advances to or on behalf of

Streetsboro and Airport to enable them to purchase motor vehicles that each of them would then

sell or lease to their own customers.

        9.        In the agreements they signed, Streetsboro and Airport agreed to repay Plaintiff

the full amount of all advances made by Plaintiff, together with accrued interest and charges due,

on demand.

        10.       Streetsboro and Airport each materially breached the Wholesale Agreements they

signed. Those breaches include their sale of motor vehicles “out of trust,” meaning that they

acquired the vehicles with financing provided by Plaintiff and then sold the vehicles and kept the

proceeds without repaying Plaintiff the advances it had made to enable them to acquire the

vehicles, and their failure to repay their outstanding indebtedness to Plaintiff when it became

due.

        11.       Plaintiff gave both Streetsboro and Airport written notice of their breaches and

provided them with an opportunity to cure the breaches, all as described in a letter dated October

20, 2017 (the “October 20, 2017 Letter”) a true copy of which is attached hereto as Exhibit 3.

        12.       Without legal justification or excuse, both Streetsboro and Airport failed to cure

their breaches.

        13.       All conditions precedent to the obligations of Streetsboro and Airport to perform

their obligations under the Wholesale Agreements and the other loan documents between the

parties were performed by Plaintiff or waived by Streetsboro and Airport.




                                                  -3-
         Case: 5:19-cv-01251-SL Doc #: 1 Filed: 05/31/19 4 of 5. PageID #: 4



        14.    As a proximate result of the material breaches of contract committed by

Streetsboro and Airport, Plaintiff has been damaged. Those damages include but are not limited

to the items listed on Exhibit 4, attached hereto.

        15.    Streetsboro, Airport and Defendants Automax Streetsboro Holdings LLC

(“Automax Holdings”), an Ohio limited liability company, Aviate Capital Auto 1, LLC

(“Aviate”), an Ohio limited liability company, all signed a “Cross-Guaranty, Cross-Collateral

and Cross-Default Agreement” dated as of September 25, 2016 (herein the “Cross Agreement”),

and a true copy of that agreement is attached hereto as Exhibit 5.

        16.    Defendants Automax Holdings and Aviate (each a “Guarantor”) each signed a

“Continuing Guaranty Agreement” and copies of those agreements are attached hereto as

Exhibits 6 and 7, respectively (herein the “Guarantees”).

        17.    Plaintiff delivered a copy of the October 20, 2017 Letter to each of the

Guarantors, but none of them cured the defaults and each of them breached their obligations

under the Cross Agreement and the Guarantees.

        18.    As a proximate result of the material breaches committed by the Guarantors,

Plaintiff has been damaged as described in paragraph 14 above.

       WHEREFORE, Plaintiff demands the following relief against Defendants jointly and

severally:

       A.      A money judgment against Defendants for the full amount of Plaintiff’s damages

in the amount of $3,197,485.82 as of November 12, 2018;

       B.      A money judgment for accrued interest before and after judgment in the amount

of $529.92 per day after November 12, 2018;




                                                -4-
         Case: 5:19-cv-01251-SL Doc #: 1 Filed: 05/31/19 5 of 5. PageID #: 5



       C.      A judgment for attorney fees, in-house counsel fees, court costs, litigation

expenses and all other costs incurred in connection with enforcing Plaintiff’s rights under the

agreements signed by the Defendants; and

       D.      All other available relief.

                                                     Respectfully submitted,

                                                     /s/ Charles A. Bowers__________________
                                                     Charles A. Bowers (0064075)
                                                     cbowers@taftlaw.com
                                                     Taft Stettinius & Hollister LLP
                                                     200 Public Square, Suite 3500
                                                     Cleveland, Ohio 44114
                                                     Phone: (216) 241-2838
                                                     Fax: (216) 241-3707

                                                     Timothy C. Sullivan (0031069)
                                                     sullivan@taftlaw.com
                                                     Taft Stettinius & Hollister LLP
                                                     425 Walnut Street, Suite 1800
                                                     Cincinnati, Ohio 45202
                                                     Phone: (513) 357-9382
                                                     Fax: (513) 381-0205

                                                     Attorneys for Plaintiff
                                                     Nissan Motor Acceptance Corporation




                                               -5-
